‘ Case 3:21-cr-00704-AGS Document 44 Filed 08/11/21 PagelD.81 Page 1 of 2

” AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Cc Alberto PEREZ
arlos Alberto Case Number:  21CR0704-AGS
BRITTANY SHERRON, FD
Defendant’s Attorney

REGISTRATION NO. 96667298

The Defendant:
pleaded guilty to count(s) 1 OF THE SECOND SUPERSEDING INFORMATION

Li was found guilty on count(s)

 

after a nlea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number(s)
8 USC 1325 (a)(1) IMPROPER ATTEMPTED ENTRY BY AN ALIEN |

(MISDEMEANOR)

 

FILED

AUG 11 2021

 

 

 

 

The defendant is sentenced is provided on page 2 of this judgment L
CLERK, U.S. DISTRICT COURT

SOUTHEAN DISTRICT OF CALIFORNIA

DEPUTY

 

BY__

 

 

 

 

L] The defendant has been found not guilty on count(s)

[] Count(s) are Dismissed without prejudice on the motion of the United States.
Assessment : $10.00

Xl

xX] No fine “] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant’s economic circumstances.

August 11, 2021

Date of Imposition of Sentence

HON ANDREW G. SCHOPLER

UNITED STATES MAGISTRATE JUDGE

 

21CR0704-AGS

 

 
Case 3:21-cr-00704-AGS Document 44 Filed 08/11/21 PagelD.82 Page 2 of 2

 

 

DEFENDANT: Carlos Alberto PEREZ Judgment - Page 2 of 2
CASE NUMBER: 21CR0704-AGS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (6 MONTHS)

L] Sentence imposed pursuant to Title 8 USC Section 1326(b).
I i o the Bureau of Prisons:

(1 The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
LO) at A.M. on

 

1 as notified by the United States Marshal.
q The defendant shail surrender for service of sentence at the institution designated by the Bureau of
Prisons:
L] onor before
[Cas notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

21CR0704-AGS

 
